Plaintiff in error was tried and convicted on an information charging that in Tulsa county, on the 17th day of September, 1917, he did have in his possession 898 bottles of beer and 193 bottles of whisky, with intent then and there to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for 90 days and to pay a fine of $500.
The evidence for the state is undisputed, and supports the allegations of the information. An examination of the record discloses that the appeal in this case is wholly destitute of merit.
The judgment of the trial court is therefore affirmed. Mandate forthwith.